Case 1:16-cr-00067-SCJ-CMS Document 714-1 Filed 09/09/20 Page 1 of 2

EXHIBIT A

15492 744v1
Case 1:16-cr-00067-SCJ-CMS Document 714-1 Filed 09/09/20 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
CRIMINAL ACTION
V. NO. 1:16-cr-00067-SCJ-CMS
TYSON RHAME,
TERRENCE KELLER,

JAMES SHAW, and FRANK BELL,

Defendants.

 

ORDER ON FRANK BELL’S UNOPPOSED MOTION FOR BOND
MODIFICATION TO REMOVE HOME CONFINEMENT CONDITION

Having duly considered Frank Bell’s Unopposed Motion for Bond
Modification toRemove Home Confinement Condition, the Motion
is GRANTED. Frank Bell’s bond conditions are modified to remove his home
confinement condition.

It is further ORDERED that, with approval from his probation officer, Mr.
Bell is permitted to travel outside the Northern District of Georgia.

ITIS SO ORDERED this __ day of September, 2020.

 

HONORABLE STEVE C. JONES
UNITED STATES DISTRICT JUDGE

15492744vl
